UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit


                            No. 99-30793

   SYLVIA SARTIN TORRENCE, individually and as legal guardian
    for the use and benefit of minor daughter, Jamira Dariel
    Torrence, and as administratrix of law of the estate of
     deceased husband, James Dariel Torrence; NANNIE PETERS,
        individually, and as legal guardian of the minor,
                     Guadarius Rashad Gatlin,

                                            Plaintiffs-Appellants,

                               VERSUS

                    ORYX ENERGY COMPANY; ET AL.,

                                                       Defendants,

   ORYX ENERGY COMPANY; W. S. WEAVER, Buddy; SIGNA ENGINEERING
                           CORPORATION,

                                              Defendants-Appellees.


            Appeal from the United States District Court
                For the Eastern District of Louisiana
                            (97-CV-3242-C)


                            May 5, 2000

Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:*
     The judgment of the district court is affirmed essentially for

the reasons stated in its thorough Order and Reasons of July 8,

1999.

     AFFIRMED.




        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.